Citation Nr: 0033335	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the left knee.

4.  Entitlement to an initial (compensable) evaluation for 
eczematous dyshidrosis of the feet.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to October 
1990.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for PTSD, 
hypertension, patellofemoral syndrome in the left knee, and 
eczematous dyshidrosis.  The veteran has appealed the 
assignment of the initial evaluations for those disorders.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; PTSD is not productive of occupational and social 
impairment with reduced reliability and productivity.

3.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

4.  The veteran has flexion of the left knee to 120 degrees 
and extension to zero degrees without pain; his right knee 
disability is symptomatic, but it is not manifested by more 
than slight recurrent subluxation or lateral instability, and 
there is no X-ray evidence of arthritis in the knee.

5.  The veteran's eczematous dyshidrosis of the feet is 
manifested by exfoliation involving a fairly extensive area; 
it is not productive of constant itching or exudation, 
extensive lesions, or marked disfigurement.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
30 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Code 9411 (2000).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7101 
(2000).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for patellofemoral syndrome of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§  4.40, 4.45, 4.71a, Codes 5257-5261 (2000).

4.  The criteria for entitlement to an initial evaluation of 
10 percent for eczematous dyshidrosis of the feet have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the initial assignment of rating 
claims have been properly developed as various medical 
examinations were afforded the veteran and there is no 
indication of additional medical evidence that is relevant to 
this appeal.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the Act. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

PTSD

The veteran was evaluated as 10 percent disabled because of 
his PTSD under Code 9411.  That Code provides a 10 percent 
evaluation for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for PTSD 
causing occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

Records from January 1992 and February 1992 show that the 
veteran attended an alcohol detoxification program during 
that time.  He was diagnosed with PTSD at that time.  
According to the examiner, the veteran reported a lessening 
of PTSD symptoms, and he was referred for continued 
individual psychotherapy in part to address his PTSD.  During 
therapy sessions he described frightening experiences in 
Vietnam and a hunting accident.  He said that he felt sad, 
frightened, and tearful when recalling these experiences.  He 
also reported he had not had nightmares for several days, and 
there were no flashbacks.

VA records from November 1997 to December 1997 show that the 
veteran was attending a substance abuse residential 
rehabilitation treatment program.  Alcohol dependence and 
PTSD were diagnosed by hospital staff.  His Global Assessment 
of Functioning (GAF) score was assessed at 55. 

The veteran spent about 10 days in an alcohol detoxification 
program in March 1998.  On admission mental status 
examination, he was cooperative and alert, with a labile mood 
and appropriate affect.  He had no overt signs of impulsive 
or unsafe behavior.  He had no signs of thought disorder or 
psychosis, and he denied suicidal or homicidal thoughts.  He 
did not have audio or visual hallucinations.  His speech was 
clear, and his insight and judgment were fair.  At discharge, 
the veteran denied suicidal and homicidal ideation, as well 
as hallucinations.  He was found safe for VA purposes and 
discharged from the program.

The veteran attended recreation therapy from October 1998 to 
April 1999.  The notes reflect that he was cooperative and he 
accomplished all projects within normal limits.  A therapist 
in January 1999 indicated that the veteran was meeting the 
referral goal of having structured activity to reestablish 
and build good work habits.

The veteran described a frightening incident occurring during 
his tour of duty in the Republic of Vietnam during a VA 
examination in November 1998.  The examination report shows 
that the veteran said that he was shot in the knee while on 
guard duty during service.  He was hospitalized at the time, 
and did not return to the field.  A second trauma occurred 
when he accidentally shot another person camouflaged in bush 
during a hunting trip.  This occurred during active duty.  
According to the examination report, the veteran had a long 
history of alcohol abuse, which he indicated began during his 
tour in Vietnam.  He divorced his first wife in 1990 and 
married his second wife thereafter.  He said his drinking and 
short-term temper caused problems with her, and they were 
separated at the time of the examination interview.  The 
couple had one child.  The veteran described strong startle 
reactions since Vietnam.  The examination report reflects 
that the veteran had a very limited social life.  He avoided 
crowded areas, such as shopping malls, grocery stores, or 
restaurants.  His hobby was going into the woods and 
listening to the radio.  He had one friend, also a Vietnam 
veteran.  Mental status examination revealed a cooperative, 
oriented times three, casually dressed veteran.  His mood was 
mildly depressed, and his affect was appropriate.  His speech 
was coherent, goal-directed, and spontaneous.  His memory, 
both long- and short-term, was immediately and grossly 
intact, and his concentration was normal.  The veteran's 
insight and judgment were both adequate.  The examiner 
diagnosed PTSD, mild, and alcohol abuse in partial remission.  
She also indicated that the veteran's GAF score was 50.  

The veteran reported that he was employed as a factory worker 
and as a custodian after his separation from active duty at a 
VA orthopedic examination in November 1998.  

It is the Board's judgment that an increased rating to 30 
percent is warranted for the veteran's PTSD.  In support of 
this conclusion, the medical evidence shows that a GAF score 
of 55 was recorded during a hospitalization during the latter 
part of 1997, albeit the hospital stay was for substance 
abuse, and the November 1998 VA psychiatric examination 
resulted in a GAF score of 50.  According to the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), 
a GAF score from 51 to 60 reflects moderate symptoms, and a 
score from 41 to 50 reflects serious symptoms.  The latter 
examination showed that the veteran's PTSD is manifested by 
strong startle reactions, social withdrawal with virtually no 
friends, and mild depression.  In light of these findings, 
the Board finds that an increased evaluation to 30 percent is 
warranted. 

The Board further finds that the record does not reflect that 
an evaluation in excess of 30 degrees is warranted.  The 
examiner in November 1998 characterized the veteran's PTSD as 
mild.  That evaluation showed that the veteran's long- and 
short-term memories were grossly intact, and his 
concentration was normal.  The examiner noted that the 
veteran's insight was adequate and affect was normal.  
Significantly, although there was depression, the examiner 
characterized it as mild.  The examiner deemed the veteran's 
judgment to be normal.  The evidence seems to show that he 
may have some difficulty establishing and maintaining 
effective work and social relationships, but he does not have 
a flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, or impaired 
abstract thinking.  That is, the medical evidence does not 
show most of the criteria for a 50 percent rating under the 
applicable diagnostic code.  Accordingly, a rating in excess 
of 30 percent is not warranted.

Hypertension

The veteran established service connection under Code 7101 
for hypertension, effective from September 1998, after the 
regulatory changes for diseases of the arteries and veins.  
The new criteria alone therefore apply to the service-
connected disorder in question.

Code 7101 provides a 10 percent evaluation for  hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure predominantly measuring 
110 or more, or; systolic pressure predominantly measuring 
200 or more.  A 40 percent evaluation is afforded for 
diastolic pressure predominantly measuring 120 or more.  A 60 
percent evaluation is warranted for diastolic pressure 
predominantly measuring 130 or more.  Note (1) following the 
criteria states "Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Note (2) following the 
criteria states "Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

A nursing note from the Charter Jefferson Hospital of January 
1992 shows that the veteran's blood pressure was recorded at 
140/90.  According to a report from the VA Medical Center in 
Buffalo, his blood pressure was 142/94 in December 1997.  
Hospital staff made a diagnosis of hypertension at that time.

During the veteran's hospitalization in March 1998, a 
diagnosis for hypertension was made, and he was given 
medication.  His blood pressure was noted to be under control 
during the hospital stay.  It was recorded as 147/90 in July 
1998.  In September 1998, the veteran's blood pressure was 
145/91.  A primary care record from October 1998 shows that 
the veteran's blood pressure was 156/98 at that time.  The 
veteran had reported to the center because he had run out of 
medication for his hypertension.

The VA mental status examiner noted the veteran's history of 
hypertension in the PTSD report in November 1998.  In April 
1999, a VA examination report shows that the veteran's blood 
pressure in the left arm was 180/90, 160/100, and 160/100.  
The examiner made an assessment of hypertension.

This evidence collectively shows that an evaluation in excess 
of 10 percent for PTSD is not warranted.  As stated above, a 
20 percent evaluation is warranted for diastolic pressure 
predominantly measuring 110 or more, or; systolic pressure 
predominantly measuring 200 or more.  The highest blood 
pressure readings of record were made at the VA examination 
in April 1999.  The veteran's systolic blood pressure has 
never been recorded as 200 or more, including at the VA 
examination in April 1999.  Moreover, the record does not 
reflect diastolic pressure readings of predominantly 110 or 
more.  Rather, there were two readings of 100, and one 
reading of 90, in April 1999.  Therefore, the veteran is not 
entitled to an evaluation of 20 percent under the schedular 
criteria.  Although he meets the criteria for a 10 percent 
evaluation, there are no blood pressure readings to warrant a 
higher evaluation.  

Patellofemoral syndrome of the left knee

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In this case, the veteran established service connection for 
patellofemoral syndrome, left knee, in April 1998 under Code 
5257.  Under DC 5257, recurrent subluxation or lateral 
instability, slight, warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, limitation of flexion of the leg to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for limitation of flexion of the leg to 30 degrees, 
and a 30 percent evaluation, the maximum allowable under the 
schedular provisions, is warranted for limitation of flexion 
of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under 
DC 5261, limitation of extension of the leg to 10 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for limitation of extension of the leg to 15 
degrees.  A 30 percent evaluation is warranted for limitation 
of extension of the leg to 20 degrees.  A 40 percent 
evaluation is warranted for limitation of extension of the 
leg to 30 degrees.  A 50 percent evaluation, the maximum 
allowable under the schedular provisions, is warranted for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

The veteran indicated that he had a numb feeling in his left 
knee at a VA examination in November 1998.  The examination 
report shows that he developed an aching in the knee during 
cold weather, and he was unable to stand for extended periods 
of time.  Examination of the knee revealed mild restriction 
of the mobility of the kneecap.  There was no lateral 
instability.  Anterior drawer sign was positive, and there 
was crepitus with range of motion.  Range of motion was zero 
to 135 degrees without pain.  The examination did not reveal 
any swelling.  An X-ray of the knee was normal.  The examiner 
diagnosed a history of shrapnel injury to the left knee with 
ACL laxity.

According to an April 1999 examination report, the veteran 
reported that he sometimes needed a cane to ambulate, and he 
had numbness around the kneecap.  He said that the left knee 
intermittently went out to the side.  Usually he would not 
fall when this happened.  Examination of the knee revealed 
that there was some tenderness on palpation of the lateral 
aspect of the left knee, whereas there was no corresponding 
area on the right.  The knee had flexion of 120 degrees of 
both knees and full extension to zero degrees.  He could not 
extend or flex the knee against the examiner's resistance.  
There was no varus or valgus instability in the left knee.  
Anterior-posterior examination at 30 degrees of flexion with 
the foot stabilized was normal in the knee.  The veteran had 
some pain in the lateral meniscus area in carrying out the 
McMurray maneuver on the left knee; Lachmans test was 
negative. The examiner diagnosed service-connected left knee 
shrapnel wound and subsequent surgical operation and re-
injury two or three years later, with subsequent patella-
femoral syndrome.

Based on this medical evidence, the Board concludes that an 
evaluation in excess of 10 percent is not warranted by the 
record.  According to the VA examination report of November 
1998, the left knee does not have any lateral instability.  
Moreover, the examiner in April 1999 did not report that 
there was any lateral instability.  A 10 percent evaluation 
under Code 5257 requires slight lateral instability or 
recurrent subluxation.  The available medical evidence does 
not show that the veteran has either lateral instability or 
recurrent subluxation.  He has reported other symptoms, but 
the November 1998 VA examination report is probative that 
there was not lateral instability at that time.  As noted 
above, the most recent VA compensation examination did not 
reflect any findings regarding lateral instability, and the 
record does not show that there is recurrent subluxation in 
the left knee.  In view of these factors, an evaluation in 
excess of 10 percent is not warranted under Code 5257.  

The veteran's left knee disability includes a history of a 
some damage to cartilage.  A maximum 10 percent rating (which 
the veteran already has) is permitted for a symptomatic knee 
condition following removal of a semilunar cartilage.  38 
C.F.R. § 4.71a, Code 5259.  The recent medical evidence does 
not show that he currently has a dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint; and thus a higher rating of 20 
percent under 38 C.F.R. § 4.71a, Code 5258 is not warranted.

As stated above, the veteran's left knee had a range of 
motion of zero to 135 degrees without pain in November 1998.  
In April 1999, the left knee had flexion of 120 degrees and 
full extension to zero degrees.  Because there is no 
limitation of extension, a compensable evaluation is not 
warranted under Code 5261.  Moreover, although the veteran 
has lost flexion, the latest evidence shows his flexion is 
120 degrees, which is noncompensable under Code 5260.  The 
Board again notes that the most recent VA compensation 
examination showed that there was no pain with motion of the 
left knee, and there is no objective medical evidence to show 
that pain, flare-ups of pain, weakness, fatigue, 
incoordination, or any other symptom results in additional 
functional limitation to a degree that would support even a 
compensable rating under Code 5260 or 5261.   
 
The Board notes that the VA Office of General Counsel has 
issued two opinions to the effect that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257 (VAOGCPREC 23-97) and a separate 
rating may be awarded for under DC 5003 and 38 C.F.R. § 4.59 
when a veteran technically has full range of motion that is 
inhibited by pain (VAOGCPREC 9-98).  However, in this 
veteran's case, an X-ray in November 1998 did not reveal any 
degenerative changes or arthritis in the left knee; rather, 
the left knee was normal.  As such, these opinions do not 
apply to the case presently before the Board.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).

Eczematous dyshidrosis of the feet

The veteran developed a skin condition on his feet during his 
service in Vietnam.  He is currently rated at a 
noncompensable evaluation under Code 7806.  That code 
provides a zero percent evaluation with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation is warranted with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the maximum allowable under the schedule, is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, DC 7806 (1999).

According to the November 1998 VA examination report, the 
veteran developed a rash during military service that has 
continued to bother him ever since that time.  He indicated 
that he experienced flare-ups during which time his feet 
cracked, broke open, and bled.  He used various types of 
creams for his feet.  The veteran also stated that there were 
no mechanical problems with his feet, and he denied any 
injuries to the feet.  Examination of the feet showed 
eruptions of the plantar surfaces bilaterally wrapping over 
on the lateral portions.  The skin was reddened and thickened 
and there was scaling erythematous eruption.  This extended 
onto the plantar surfaces of the toes, but there was no 
eruption between the toes.  The examiner diagnosed eczematous 
dyshidrosis of the feet, bilaterally.  

According to a VA treatment record of October 1998, the 
veteran reported that he had a skin rash on his feet, and 
that his feet bled secondary to jungle rot.  He said he was 
using lotion, which was effective.  

It is the Board's judgment that the medical evidence shows 
that the veteran's eczematous dyshidrosis of the feet is 
manifested by exfoliation involving a fairly extensive area.  
The most recent VA compensation examination showed eruptions 
of the plantar surfaces bilaterally wrapping over on the 
lateral portions, and it was further noted that the skin was 
reddened and thickened with scaling erythematous eruption, 
and that such extended onto the plantar surfaces of the toes.  
With consideration of 38 C.F.R. § 4.7, the Board finds that, 
while the exfoliation of the feet does not involve an exposed 
surface, it does involve an extensive area.  Accordingly, an 
increased rating to 10 percent is warranted under Code 7806.  

The Board further finds that, as the medical evidence does 
not show that the veteran's eczematous dyshidrosis of the 
feet is productive of constant itching or exudation, 
extensive lesions, or marked disfigurement, a rating in 
excess of 10 percent is not warranted.  As to this latter 
question, the Board has considered the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b); 
however, the doctrine is inapplicable because the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  Gilbert, supra.

                                                 
Extraschedular Ratings

The Board does not have the authority in the first instance 
to assign a higher rating on an extraschedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards for any of the disabilities at issue.  Thus, 
the Board finds no basis to refer the case to appropriate VA 
officials for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial rating of 30 percent for PTSD is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.

An initial evaluation in excess of 10 percent for 
hypertension is denied.

An initial evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.

An initial rating of 10 percent for eczematous dyshidrosis of 
the feet is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

